Title: To James Madison from James Leander Cathcart, 6 September 1806
From: Cathcart, James Leander
To: Madison, James



Sir
Boston Septr: 6th: 1806

I have taken the liberty this day to draw upon you in favor of Saml: Brown Esqr. for One thousand five hundred dollars which draft I request you to honor upon sight: I am happy to inform you that all my business is compleated here & Mella Menni is only waiting for his people to return from New York in order to embark.  I have the honor to continue very respectfully Sir Your Obnt: Servt.

James Lear: Cathcart

